Case 1:20-mj-00037-GMH Document5 Filed 03/03/20 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA : CRIMINAL NO. 20-mj-37 (RMM)
v.
DAYQUAN WALKER,
Defendant.
GOVERNMENT’S MEMORANDUM IN SUPPORT OF PRETRIAL DETENTION

The United States of America, by and through its Attorney, the United States Attorney for
_ the District of Columbia, respectfully moves this Court to order the pretrial detention of defendant
Dayquan Walker, and in support thereof, submits this memorandum providing an overview of the
investigation which led to the February 26, 2020 arrest of the defendant for illegal possession of a
firearm. In support thereof, we submit as follows:
I. PROCEDURAL BACKGROUND

On February 26, 2020, the defendant was arrested by members of the Metropolitan Police
Department (MPD) for illegal possession of a firearm. On February 27, 2020, a criminal
complaint was filed in this Court charging the defendant with one count of Unlawful Possession
of a Firearm, in violation of 18 U.S.C. § 922(g)(1). The defendant appeared for an initial
appearance on the complaint on February 28, 2020. The defendant was held pursuant to the
government’s request for detention under 18 U.S.C. § 3142(f)(1)(E) and 18 U.S.C. §
3142(d)(1)(A)Gii). A preliminary and detention hearing was scheduled for March 3, 2020 at 1:45
p.m. On the morning of March 3, 2020, the defendant was indicted by a federal grand jury sitting
in the U.S. District Court for the District of Columbia on one count of Unlawful Possession of a

Firearm, in violation of 18 U.S.C. § 922(g)(1). A copy of the unsigned indictment is attached as
]
Case 1:20-mj-00037-GMH Document5 Filed 03/03/20 Page 2 of 10

Exhibit A. The government intends to rely on the indictment for probable cause and proceed by
way of proffer at the detention hearing. |
IL. LEGAL AUTHORITY

As a preliminary matter, the "rules concerning the admissibility of evidence in criminal
trials do not apply to the presentation and consideration of information at the [detention] hearing.”
18 U.S.C. § 3142(f). The parties may proceed by way of proffer and hearsay is permitted. Id.;
United States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996). Moreover, the Government is not
required to "spell out in precise detail how the government will prove its case at trial, nor specify
exactly what sources it will use." United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986);

United States v. Williams, 798 F.Supp. 34, 36 (D.D.C. 1992). A pretrial detention hearing should

 

not be used as a discovery device and cross-examination should be limited to the disputed issues,
since the detention hearing is not to be turned into a mini-trial and is not to be used as a subterfuge
to obtain discovery. Smith, 79 F.3d at 1210, see also Williams, 798 F. Supp. at 36.

The Bail Reform Act Section 3142(e), which authorizes detention without bail pending
trial, provides:

If, after a hearing pursuant to the provisions of subsection (f) of this
section, the judicial officer finds that no condition or combination
of conditions will reasonably assure the appearance of the person as
required and the safety of any other person and the community, such
judicial officer shall order the detention of the person before trial.

18 U.S.C. § 3142(e) (emphasis added). Factors that the Court must consider when

determining whether there are release conditions that will reasonably assure a defendant's

a

appearance as required and the safety of any person and the community are: (1) the nature and

circumstances of the offense charged, (2) the weight of the evidence against the person, (3) the
2
Case 1:20-mj-00037-GMH Document5 Filed 03/03/20 Page 3 of 10

history and characteristics of the person, and (4) the nature and seriousness of the danger to any
person or the community that would be posed by the person's release. 18 U.S.C. § 3142(g). A
defendant must be detained pending trial if the Court determines that no condition or combination
of conditions “will reasonably assure the appearance of the person as required and the safety of
any other person and the community...” 18 U.S.C. § 3142(e). A judicial determination that a
defendant should be detained pending trial on grounds of community safety must be supported by

clear and convincing evidence. 18 U.S.C. § 3142(f)(2)(B); see also United States v. Simpkins, 826

 

F.2d 94, 96 (D.C. Cir. 1987).

The government may request detention in any case where a defendant is charged with a
felony involving possession of a firearm, per Section 3142(f)(1)(E), and the government requests
detention in this case on that basis.

Wi. FACTUAL BACKGROUND

On February 26, 2020 at approximately 11:18 a.m., officers from the Metropolitan Police
Department (MPD) 7" District Crime Suppression Team (CST) were on patrol in the 2800 block
of Buena Vista Terrace, SE in Washington, D.C. Officer Saunders and Officer Jarvie were
riding together in a marked patrol vehicle in full uniform. Officer Jarvie observed an individual
later identified as the defendant Dayquan Walker smoking what appeared to be a marijuana
cigarette on public space.

Officers exited their vehicle and placed the defendant under arrest for public consumption
of marijuana. The lit marijuana cigarette was recovered. Officer Jarvie conducted a pat-down
of the defendant prior to transport and did not recover anything. Shortly after the pat-down was

conducted, the defendant began telling officers that he was going to pee himself and that he

3
Case 1:20-mj-00037-GMH Document5 Filed 03/03/20 Page 4 of 10

needed to use the bathroom right away. . The officers said he would have to wait until they got to
the 7" District police station, which is only a short distance from where the defendant was
stopped. Officer Saunders transported the defendant to the 7" District. As Officer Saunders
and the defendant were pulling into the police station, Officer Saunders asked the defendant if he
had anything else on him and explained that he would be searched more thoroughly at the
station. At this time, while the vehicle was parked, Officer Saunders heard a thump behind him
and noticed the defendant was moving around. Officer Saunders got out of the driver’s seat and
opened the back passenger door to check on the defendant. Defendant Walker then began
complaining that his leg was hurting, while making a kicking motion. Officer Saunders looked
down and observed the handle of a firearm on the floorboard beneath the defendant’s feet.

Officer Saunders immediately notified other officers of the firearm and took the
defendant out of the vehicle. At this point Defendant Walker stated, “I wasn’t trying to get
caught with it!” Officer Saunders recovered the firearm from the floorboard. The firearm was
a Bersa Thunder .380 caliber handgun. At the time it was recovered, it was loaded with one in
the chamber and nine rounds in the magazine. Officer Saunders checked the transport vehicle
thoroughly before coming into contact with the defendant, and had not transported any other
individuals that day. The defendant has a prior conviction for a crime punishable by more than
one year, as further discussed below. There are no firearms or ammunitions manufacturers in
the District of Columbia.

The defendant was interviewed by Detective Volpe at the 7 District. The defendant
waived his Miranda rights and agreed to speak with Detective Volpe. Defendant Walker

admitted to possession of the gun and stated he found it earlier and was going to give it away.

4
Case 1:20-mj-00037-GMH Document5 Filed 03/03/20 Page 5 of 10

This statement occurs between 15 and 17 minutes into the interview video. The defendant
further explained that he had the gun on him when the officers stopped him, but they did not feel
it during the pat-down. The defendant stood up and demonstrated to Detective Volpe where the
firearm was (near his groin area). The defendant then said that when he was in the police car, he
tried to put the gun under the seat. These statements occur between 17 and 19 minutes into the
interview video.
IV. DEFENDANT’S CRIMINAL HISTORY
The defendant has one prior serious conviction from Prince George’s County, Maryland.

The defendant was convicted of Conspiracy to Commit Armed Robbery on March 3, 2017 and
sentenced to 15 years of confinement, with 13 and a half years suspended. The defendant was
placed on 5 years of supervised probation. The defendant began this period of probation on May
22, 2018, a little less than two years prior to the instant offense. The defendant is on supervision
until May 22, 2023. At the time of his arrest, according to the Pretrial Services Agency (PSA)
report, the defendant was noncompliant with probation. Specifically, the defendant has not
completed community service or enrolled in a GED program as required and has not paid required
fees. Additionally, the defendant is non-compliant due to a recent arrest for disorderly conduct
in Prince George’s County that occurred on February 14, 2020. That case is still pending.
V. ARGUMENT

All four factors that the court is to consider under 18 U.S.C. § 3142(g) favor detention in
this case.

First, as to the nature and circumstances of the offense charged, the defendant is a felon in

possession of a firearm. The firearm was loaded and he was carrying it in public in the middle of

5
Case 1:20-mj-00037-GMH Document5 Filed 03/03/20 Page 6 of 10

the day, while smoking marijuana. The defendant’s prior felony conviction is for a serious violent
felony for which he received a significant sentence.

As to the second factor, the weight of the evidence against the person, the government
would assert that there is very strong evidence in this case. The firearm was recovered by the
defendant’s feet in a police cruiser and he was the only back-seat occupant. The cruiser had been
searched prior to the defendant sitting init. The defendant’s actions — asking to use the bathroom
immediately after the firearm went undetected in the pat-down, saying his leg hurt while kicking
prior to Officer Saunders’s recovery of the firearm by his feet — all show his knowledge of the
firearm, as does his spontaneous statement that “I wasn’t trying to get caught with it.” Further,
the defendant fully admitted in a Mirandized statement to his possession of the firearm. The
government notes that this Mirandized statement has been provided to the defense prior to the
detention hearing.

The third factor, the history and characteristics of the person, also favors detention. The
defendant’s prior conviction is for Conspiracy to Commit Armed Robbery, indicating that he has
participated in a violent crime involving the use of a weapon in the past. This is not a defendant
whose prior conviction involves narcotics activity or other possessory offenses. The defendant’s
prior conviction is also fairly recent - he was convicted three years ago and began his probation
two years ago. The fact that the defendant is under court supervision did not dissuade him from
illegally possessing a firearm in this case. The PSA recommendation is that no condition or
combination of conditions can reasonably assure the defendant’s appearance or safety to the
community.

Finally, the government asserts that the nature and seriousness of the danger to the
Case 1:20-mj-00037-GMH Document5 Filed 03/03/20 Page 7 of 10

community that would be posed by the defendant’s release is too great in thiscase. The defendant
was carrying a loaded firearm in the streets and fully admitted to possession of the firearm. The
defendant carried the firearm while on supervised probation for a violent felony. As the defendant
has already violated his Prince George’s County community supervision by carrying a firearm,
there is no reason to place him back into the community on this case. There is no reassurance that
the defendant will not illegally obtain another firearm if released, given that he was already on
supervision when he obtained this one.

The ouremnent reserves the right to, and will make, further arguments at the detention
hearing. The government respectfully requests this Court to find, by clear and convincing
evidence, that no condition or combination of conditions can be imposed that would reasonably
assure the safety of the community. This Court should order that Dayquan Walker be held
without bond during the pendency of this case to ensure his appearance as required and to protect
the safety of any other person and the community from the defendant.

WHEREFORE, we respectfully request that the Court issue an Order granting the
government’s motion that Dayquan Walker be held without bond.

Respectfully submitted,
TIMOTHY J. SHEA

UNITED STATES ATTORNEY
D.C. Bar No. 437437

By: AE LF

Sara Vanore, P<A. Bar 208070

Assistant United States Attorney
555 4th Street, N.W., Fourth Floor
Washington, D.C. 20530
202-252-7102
sara. vanore@usdo].gov

7
Case 1:20-mj-00037-GMH Document5 Filed 03/03/20 Page 8 of 10

Exhibit A
Case 1:20-mj-00037-GMH Document5 Filed 03/03/20 Page 9 of 10

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on December 6, 2019

UNITED STATES OF AMERICA : CRIMINAL NO.
V. : MAGISTRATE NO. 20-MJ-0037
DAYQUAN WALKER, : VIOLATION:
: 18 U.S.C. § 922(g)(1)
Defendant : (Unlawful Possession of a Firearm and

Ammunition by a Person Convicted of a
Crime Punishable by Imprisonment for a
Term Exceeding One Year)

FORFEITURE: 18 U.S.C. § 924(d),
21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about February 26, 2020, within the District of Columbia, DAYQUAN WALKER,
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, in the Circuit Court for Prince George’s County, Maryland, Criminal Case
No. CT151521A, did unlawfully and knowingly receive and possess a firearm, that is, a loaded
Bersa Thunder, .380 caliber semi-automatic firearm, and did unlawfully and knowingly receive
and possess ammunition, that is, .380 caliber ammunition, which had been possessed, shipped and
transported in and affecting interstate and foreign commerce,

(Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime

Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
United States Code, Section 922(g)(1))
Case 1:20-mj-00037-GMH Document5 Filed 03/03/20 Page 10 of 10

FORFEITURE ALLEGATION

ls Upon conviction of the offense alleged in Count One this Indictment, the defendant
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title
28, United States Code, Section 2461(c), any firearms and ammunition involved in or used in the
knowing commission of the offense, including but not limited to a loaded Bersa Thunder, .380
caliber semi-automatic firearm and .380 ammunition.

ee If any of the property described above as being subject to forfeiture, as a result of
any act or omission of the defendant:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property that cannot be subdivided without

difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c).

(Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

A TRUE BILL:

FOREPERSON.

TIMOTHY 7). SHEA (GEL
Attorney of the United States in
and for the District of Columbia.
